 



Exhibit 10.84
Execution Copy

 

TERMINATION OF DEVELOPMENT AND LICENSE AGREEMENT FOR MIKAH-001 BETWEEN ELITE
PHARMACEUTICALS , INC. AND MIKAH PHARMA LLC AND TRANSFER OF PAYMENT

 

This Termination and Loan Satisfaction Agreement (“the Agreement”) dated January
28, 2015 (“Effective Date”) among Elite Pharmaceuticals, Inc. and Elite
Laboratories, Inc. (a subsidiary of Elite Pharmaceuticals Inc., both
corporations organized under the laws of the State of Delaware with offices at
165 Ludlow Avenue, Northvale, New Jersey (“Elite”) and Mikah Pharma, LLC a
Delaware limited liability corporation with its offices at 20 Kilmer Drive,
Hillsborough, New Jersey 08844 (“Mikah”) and Nasrat Hakim whose residence is 20
Kilmer Drive, Hillsborough, New Jersey 08844.

 

A.Whereas Elite desires to terminate the Master Development and License
Agreement for the product Mikah-001 between Elite Pharmaceuticals and Mikah
Pharma LLC dated August 27, 2010 (“Master Development Agreement”); and

 

B.Whereas Mikah is due a refund of $200,000 based upon termination of the Master
Development and License Agreement since no development of the product was
accomplished during the duration of the agreement; and

 

C.Whereas Mikah desires that the $200,000 refund which Mikah is due from Elite
in relation to termination of the Master Development and License Agreement be
paid to Nasrat Hakim; and

 

D.Whereas Elite and Nasrat Hakim desire that the $200,000 payment be subject to
the Loan Agreement (“Loan Agreement”) between Nasrat Hakim and Elite
Pharmaceutical Inc. dated October 15, 2013 and amended January 28, 2015 such
that the $200,000 is credited against Elite’s Line of Credit per the Loan
Agreement to be satisfied at a later date.

 

1.Termination

 

1.1           Elite Pharma terminates the Master Development Agreement in
accordance with section 9.2 of Master Development and License Agreement for
Mikah-001 between Elite Pharmaceuticals and Mikah Pharma LLC dated August 27,
2010 for reasons other than those set out in Section 9.2.

 

1.2           As a consequence of termination Elite has not performed any of the
Elite Development during the Master Development Agreement. Therefore, Elite owes
Mikah Pharma a refund of $200,000 as per clause 3 of Exhibit B of the Master
Development which states:

   

3. The Parties agree that in the event of Elite not completing any of those
Elite Development Activities listed as being the responsibility of Elite as per
Exhibit A of the Master Development Agreement, Elite shall pay to Mikah amounts,
as follows, with such amounts representing the value of consideration paid by
Mikah by transfer of the Naltrexone Product, less the value of Elite Development
Activities that were completed.



 

a. If Elite does not complete item #6 of Exhibit A (Validation) Elite shall pay
$25,000 to Mikah.

 



 

 

 

Exhibit 10.84
Execution Copy

 

b. If Elite does not complete items #3 and #4 of Exhibit A (Manufacturing of
Pivotal Batch and Shelf Stability Studies, respectively), Elite shall pay
$100,000 to Mikah.

 

c. If Elite does not complete items #’s 1 & 2 of Exhibit A (Formulation
Development and Analytics, respectively), Elite shall pay $75,000 to Mikah.

 

2.Payment

 

2.1           Mikah accepts payment of the $200,000 refund upon termination of
the Master Development Agreement and instructs Elite to pay the $200,000 to
Nasrat Hakim.

 

2.2           Nasrat Hakim and Elite agree that the $200,000 payment be credited
against Elite’s Line of Credit per the Loan Agreement to be satisfied at a later
date.

 

Elite Pharmaceuticals Inc.       By: /s/ Carter J. Ward       Name: Carter J.
Ward       Title: Chief Financial Officer       Mikah Pharma LLC       By: /s/
Nasrat Hakim       Name: Nasrat Hakim       Title: Manager       Nasrat Hakim  

   

By: /s/ Nasrat Hakim       Name: Nasrat Hakim  

 

 

 

 

 

